Exhibit 23.3 CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of Constellation Brands, Inc. of our report dated February 25, 2011 relating to the financial statements of Crown Imports LLC, which appears in Constellation Brands, Inc.'s Annual Report on Form 10-K for the year ended February 28, 2011.We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ PricewaterhouseCoopers LLP Chicago, Illinois January 31, 2012
